THE COURT OF APPEALS OF IOWA

                                  No. 17-2046
                              Filed June 6, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ZACHARY DONOVAN LEE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Monona County, Jeffrey L. Poulson,

Judge.



      The defendant appeals his sentence. AFFIRMED.



      Robert B. Brock II of Law Office of Robert B. Brock II, P.C., Le Mars, for

appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                           2


POTTERFIELD, Judge.

       Zachary Lee appeals the sentence he received for his conviction for theft in

the second degree—a term of incarceration not to exceed five years.1                 He

maintains the district court failed to adequately state its reasons on the record for

the sentence it imposed. He asks that we remand for resentencing.

       We review sentencing decisions for correction of errors at law. State v.

Letscher, 888 N.W.2d 880, 883 (Iowa 2016). “We will not reverse the decision of

the district court absent an abuse of discretion or some defect in the sentencing

procedure.” Id. (citation omitted). Where, as here, the sentence imposed is within

the statutory limits, it is cloaked with a strong presumption in its favor. See State

v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000); see also Iowa Code §§ 714.2(2)

(2017) (providing theft in the second degree is a “D” felony), 902.9(1)(e) (stating a

class “D” felon “shall be confined for no more than five years”).

       Iowa Rule of Criminal Procedure 2.23(3)(d) requires the sentencing court to

adequately cite its reasons for the sentence on the record. Failure to do so is

ordinarily reversible error. See State v. Thacker, 862 N.W.2d 402, 409 (Iowa

2015). The court’s stated reasons must be “sufficient to allow meaningful appellate

review.” Id. The statements may be “succinct and terse . . . as long as the brevity

displayed does not prevent us from reviewing the exercise of the trial court’s

sentencing discretion.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).




1
  Pursuant to a plea agreement, Lee also entered a guilty plea to the reduced charge of
fourth-degree criminal mischief, for which he was sentenced to 120 days in jail that were
to be served consecutively to the sentence the court chose to impose for the second-
degree theft conviction. Lee does not challenge his sentence for criminal mischief in the
fourth degree.
                                         3


       At the sentencing hearing, the State advocated for the court to impose a

term of incarceration, while Lee requested that the court suspend the sentence

and order Lee to obtain a mental-health evaluation and follow through with any

treatment prescribed. The court sentenced Lee to a term of incarceration not to

exceed five years, stating:

              The Court has considered all of the sentencing options
       available to it under Iowa law.
              Mr. Lee, I’ve—I’ve pondered what to do with your file, and
       simply I’m having difficulty finding redeeming value. You’ve been in
       trouble before, you’ve been on probation, you—you were in trouble
       even after arrested. And I just don’t see that a period of probation is
       going to do anything than delay the inevitable.
              Therefore I am going to impose the five-year sentence
       recommended in the Presentence Investigation report. . . .
              ....
              The reasons supporting this sentence include those I’ve
       already stated, plus the Court’s determination that incarceration will
       provide for the maximum opportunity for defendant’s rehabilitation.
       The court finds it’s necessary for the protection of the community
       from further offenses by this defendant and others. I have
       considered defendant’s age, prior record, the fact that he doesn’t
       have a job, the contents of the Presentence Investigation, and the
       plea agreement.

In its written judgment and sentence, the court indicated the same factors were the

reason for the sentence imposed.

       Lee maintains the district court provided only “boilerplate language,” which

is insufficient to satisfy the requirements of rule 2.23(3)(d). See Thacker, 862

N.W.2d at 410. We disagree. The district court’s recitation of reasons establishes

that the court considered facts and circumstances specific to Lee and then

exercised its discretion in determining what sentence to impose. We cannot say
                                         4


the district court abused its discretion in sentencing Lee to a term of incarceration

not to exceed five years.

       AFFIRMED.